
	
		I
		111th CONGRESS
		2d Session
		H. R. 5753
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to award grants to eligible entities to establish, expand, or support an
		  existing school-based mentoring program to assist at-risk middle school
		  students with the transition from middle school to high
		  school.
	
	
		1.Transition-to-Success
			 Mentoring Program
			(a)Authorization of
			 AppropriationsSection 1803
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is
			 amended to read as follows: There are authorized to be appropriated to
			 carry out this part $50,000,000 for fiscal year 2010 and such sums as may be
			 necessary for each succeeding fiscal year.
			(b)Transition-to-Success
			 Mentoring ProgramPart H of
			 title I (20 U.S.C. 6551 et seq.) is amended by adding at the end the
			 following:
				
					3Transition-to-Success
				Mentoring Program
						1831.Transition-to-Success
				Mentoring Program
							(a)In
				generalFrom the amounts
				appropriated to carry out this section, the Secretary shall award grants to
				eligible entities to establish, expand, or support school-based mentoring
				programs to assist eligible students with the transition from middle school to
				high school.
							(b)ApplicationTo
				receive a grant under this section, an eligible entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Uses of
				funds
								(1)Required uses of
				fundsAn eligible entity that
				receives a grant under this section shall use the grant funds to establish a
				mentoring program, or expand or support an existing mentoring program, in all
				middle schools served by the entity under which each eligible student enrolled
				in such schools is assigned to a success coach who—
									(A)creates a plan for success for the student
				that—
										(i)is
				reviewed with the student and teachers and parents of the student;
										(ii)includes, for
				each academic year, the student’s academic, personal, and career exploration
				goals, and a strategy on how to accomplish such goals; and
										(iii)identifies the
				student’s strengths, weaknesses, and academic progress;
										(B)enters into a
				signed, written agreement with the parents of the student that describes how
				the parents should assist the student in carrying out the plan for
				success;
									(C)meets with the
				student at least once per month to—
										(i)assist the student
				in achieving the goals under the plan for success;
										(ii)identify the student’s academic areas of weaknesses and work with the parents
				and teachers of the student to provide the student with the tools necessary to
				develop the student’s potential for academic excellence and ensure the
				student’s successful transition from middle school to high school; and
										(iii)in the case of a
				student with behavioral issues, assist the student in behavior management
				techniques;
										(D)at least
				quarterly, meets with the student and the parents, teachers, or counselors of
				the student to—
										(i)evaluate the
				student’s progress in achieving the goals under the plan for the current
				academic year; and
										(ii)revise or
				establish new goals for the next academic year; and
										(E)serves as the
				student’s advocate between the teachers and parents of the student to ensure
				that the teachers and parents understand the student’s plan.
									(2)Authorized uses
				of fundsAn eligible entity that receives a grant under this
				section may use such funds to—
									(A)develop and carry out a training program
				for success coaches; and
									(B)cover the cost of
				any materials used by success coaches under the mentoring program.
									(d)Grant
				DurationA grant under this section shall be awarded for a period
				of 5 years.
							(e)Reporting
				requirements
								(1)Eligible
				entitiesAn eligible entity receiving a grant under this section
				shall submit to the Secretary, at the end of each academic year during the
				grant period, a report that includes—
									(A)the number of
				students who participated in the school-based mentoring program that was funded
				in whole or in part with the grant funds under this section;
									(B)data on the
				academic achievement of such students;
									(C)the number of
				contact hours between such students and their success coaches; and
									(D)any other
				information that the Secretary may require to evaluate the success of the
				school-based mentoring program.
									(2)Secretary
									(A)Interim
				reportAt the end of the
				third fiscal year for which funds are made available to carry out this section,
				the Secretary shall submit to Congress an interim report on the success of the
				school-based mentoring programs funded with grant funds received under this
				section that includes the information received under paragraph (1).
									(B)Final
				reportAt the end of the
				fifth fiscal year for which funds are made available to carry out this section,
				the Secretary shall submit to Congress a final report on the success of the
				school-based mentoring programs funded with grant funds received under this
				section that includes the information received under paragraph (1).
									(f)DefinitionsIn
				this section:
								(1)At-risk
				studentThe term at-risk student means a student
				who has been identified as a student that has below a 2.0 grade point average
				or the equivalent and who may—
									(A)be at-risk of
				academic failure;
									(B)be dropping out of
				school;
									(C)have a drug or
				alcohol problem;
									(D)be pregnant or a
				parent;
									(E)have come into
				contact with the juvenile justice system in the past;
									(F)have limited
				English proficiency;
									(G)be a gang
				member;
									(H)have dropped out
				of school in the past; or
									(I)have a high
				absenteeism rate at school.
									(2)Eligible
				entityThe term eligible entity means—
									(A)a local educational agency that—
										(i)receives, or is
				eligible to receive, funds under part A of title I; or
										(ii)is a high-need
				local educational agency; or
										(B)a partnership
				between a local educational agency described in subparagraph (A) and a
				nonprofit, community-based organization.
									(3)Eligible
				studentThe term eligible student means a student
				who—
									(A)is enrolled in a
				middle school served by an eligible entity; and
									(B)is an at-risk
				student.
									(4)High-need local
				educational agencyThe term high-need local educational
				agency has the meaning given to the term in section 2102(3)(A) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602(3)(A)).
								(5)Middle
				schoolThe term middle
				school means a nonprofit institutional day or residential school,
				including a public charter school, that provides middle school education, as
				determined under State law, except that the term does not include any education
				below grade 6 or beyond grade 9.
								(6)School-based
				mentoringThe term
				school-based mentoring refers to mentoring activities
				that—
									(A)are closely
				coordinated with a school by involving teachers, counselors, and other school
				staff who may identify and refer students for mentoring services; and
									(B)assist at-risk
				students in improving academic achievement, reducing disciplinary referrals,
				and increasing positive regard for school.
									(7)Success
				coachThe term success coach means an individual
				who—
									(A)is—
										(i)an
				employee of a local educational agency in which a mentoring program receiving
				support under this section is being carried out; or
										(ii)a
				volunteer from a nonprofit, community-based organization that provides
				volunteers for mentoring programs in secondary schools; and
										(B)prior to becoming a success coach—
										(i)received training
				and support in mentoring from an eligible entity; and
										(ii)underwent a
				screening by an eligible entity that included—
											(I)appropriate job reference checks;
											(II)child and
				domestic abuse record checks; and
											(III)criminal
				background
				checks.
											.
			
